                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN RE: AMERICAN BANKERS                          Case No. 19-cv-02237-HSG
                                           INSURANCE COMPANY OF FLORIDA
                                   8                                                        ORDER DENYING DEFENDANT
                                                                                            INSURANCE COMPANY OF THE
                                   9                                                        STATE OF PENNSYLVANIA'S
                                                                                            MOTION TO DISMISS
                                  10
                                                                                            Re: Dkt. No. 69
                                  11

                                  12            Pending before the Court is Defendant Insurance Company of the State of Pennsylvania’s
Northern District of California
 United States District Court




                                  13   (“Pennsylvania” or “ICSOP”) motion to dismiss the first, second and third causes of action in the

                                  14   Plaintiff City of Walnut Creek’s (the “City”) First Amended Complaint, for which briefing is

                                  15   complete. See Dkt. No. 69 (“Mot.”), 75 (“Opp.”), 76 (“Reply”). In the alternative, Pennsylvania

                                  16   moves for a more definite statement under Federal Rules of Civil Procedure 12(e) for the second

                                  17   and third causes of action. The Court DENIES Pennsylvania’s motion. 1

                                  18       I.   BACKGROUND

                                  19            This action consists of two consolidated cases, American Bankers Ins. Co. of Florida v.

                                  20   The City of Walnut Creek, No. 19-cv-2237, and The City of Walnut Creek v. Admiral Ins. Co. et

                                  21   al., No. 19-cv-3556. Both actions stem from three underlying actions: Coleman et al v. City of

                                  22   Walnut Creek, No. 03-3157 (Coleman I), Garibian et al v. City of Walnut Creek, No. 14-0777

                                  23   (Garibian), and Coleman et al. v. City of Walnut Creek, 12-2997 (Coleman II). Underlying

                                  24   plaintiffs in those cases sued the City for its alleged failure to develop and maintain storm drains,

                                  25   which caused flooding and damage to their real property. The City settled each case. Dkt. No. 30

                                  26   ¶¶ 10, 14 (First Amended Complaint or “FAC”). The City now alleges that its policies with

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civ. L.R. 7–1(b).
                                   1   Admiral Insurance Company, Travelers Indemnity Company, Pennsylvania, Atlanta International

                                   2   Insurance Company, American Bankers Insurance Company of Florida, Transcontinental

                                   3   Insurance Company (National Fire Insurance Company of Hartford is their successor-in-interest),

                                   4   and Columbia Casualty Company (collectively, “Insurers”) for some period between 1974 to 1986

                                   5   should indemnify all damages and fees. Id. ¶¶ 21–34.

                                   6               The City asserts four causes of action against all Insurers: (1) declaratory relief regarding

                                   7   indemnification, (2) breach of contract for failure to indemnify, (3) breach of contract for refusal

                                   8   to accept settlement demand, and (4) breach of the implied covenant of good faith and fair dealing.

                                   9   Id. ¶¶ 35–57. As relevant here, the City’s allegations as to Pennsylvania specifically state:

                                  10                      27.     ICSOP and/or its predecessors in interests insured the City
                                                          pursuant to one or more policies of umbrella liability. The policies
                                  11                      included: at least ICSOP policy No. 4177-8136, which covered the
                                                          City from 7/01/1977 to 7/01/1978 (the ICSOP Policy). The City
                                  12                      alleges that the ICSOP Policy include terms under which ICSOP will
Northern District of California
 United States District Court




                                                          pay on behalf of the City all sums which the City shall become legally
                                  13                      obligated to pay as ultimate net loss due to injury or damage to
                                                          property. The City further alleges that the ICSOP Policy includes
                                  14                      terms under which ICSOP has a duty to defend all such claims against
                                                          the City.
                                  15                      28. When the City became aware of these policies, on or about May
                                                          8, 2017[,] the City provided ICSOP with notice of the Lawsuits and
                                  16                      requested that ICSOP defend and/or indemnify the City. ICSOP has
                                                          failed and/or refused to provide the City with a defense and/or
                                  17                      indemnity, has failed to reimburse the City for such costs, and
                                                          continues to fail and/or refuse to do so. The City alleges the ICSOP’s
                                  18                      failure and/or refusal to provide the City with a defense and/or
                                                          indemnity has caused the City to incur significant expenses in
                                  19                      defending and settling the Lawsuits including but not limited to
                                                          attorneys’ fees, and for damages and that ICSOP’s failure to
                                  20                      reimburse the City could cause economic hardship to the City.
                                  21   Id. ¶¶ 27–28.

                                  22    II.        LEGAL STANDARD
                                  23          A.      Rule 12(b)(6) Dismissal
                                  24               Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  26   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  27   granted under Federal Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is

                                  28   appropriate only where the complaint lacks a cognizable legal theory or sufficient facts to support
                                                                                              2
                                   1   a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th

                                   2   Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a

                                   3   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                   4   A claim is facially plausible when a plaintiff pleads “factual content that allows the court to draw

                                   5   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   6   556 U.S. 662, 678 (2009).

                                   7          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   8   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   9   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  10   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  11   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  12   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). Even if the
Northern District of California
 United States District Court




                                  13   court concludes that a 12(b)(6) motion should be granted, the “court should grant leave to amend

                                  14   even if no request to amend the pleading was made, unless it determines that the pleading could

                                  15   not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th

                                  16   Cir. 2000) (en banc) (quotation omitted).

                                  17          B.    Rule 12(e) More Definite Statement
                                  18          Federal Rule of Civil Procedure 12(e) permits a party to “move for a more definite

                                  19   statement of a pleading to which a responsive pleading is allowed but which is so vague or

                                  20   ambiguous that the party cannot reasonably prepare a response.” “A Rule 12(e) motion is proper

                                  21   only where the complaint is so indefinite that the defendant cannot ascertain the nature of the

                                  22   claim being asserted and therefore cannot reasonably be expected to frame a proper response.”

                                  23   Sides v. Cisco Sys., Inc., No. 15-CV-03893-HSG, 2017 WL 4236960, at *7 (N.D. Cal. Sept. 25,

                                  24   2017) (quoting Gregory Vill. Partners, L.P. v. Chevron U.S.A., Inc., 805 F. Supp. 2d 888, 896

                                  25   (N.D. Cal. Aug. 2, 2011)). “[T]he motion fails where the complaint is specific enough to apprise

                                  26   the defendant of the substance of the claim being asserted.” Id.

                                  27

                                  28
                                                                                         3
                                       III.   ANALYSIS
                                   1
                                              A.    Motion to Dismiss
                                   2
                                              Pennsylvania first argues that the City’s first cause of action for declaratory relief should
                                   3
                                       be dismissed because it seeks to redress only a past wrong (in other words, the City fails to present
                                   4
                                       an actual controversy) and “merely duplicates [the] breach of contract claim.” Mot. at 6.
                                   5
                                       Generally, the Declaratory Judgment Act allows a district court to “declare the rights and other
                                   6
                                       legal relations of any party seeking such declaration, whether or not further relief is or could be
                                   7
                                       sought,” but only “[i]n a case of actual controversy.” 28 U.S.C. § 2201(a). Granting declaratory
                                   8
                                       relief is appropriate: “(1) when the judgment will serve a useful purpose in clarifying and settling
                                   9
                                       the legal relations in issue, and (2) when it will terminate and afford relief from the uncertainty,
                                  10
                                       insecurity, and controversy giving rise to the proceeding.” McGraw–Edison Co. v. Preformed
                                  11
                                       Line Prods. Co., 362 F.2d 339, 342 (9th Cir. 1966). The Court rejects both of Pennsylvania’s
                                  12
Northern District of California




                                       arguments.
 United States District Court




                                  13
                                              First, the City presents an actual controversy in this case: the denial of coverage under the
                                  14
                                       terms of the policy. Although Pennsylvania argues that the City seeks relief for a past wrong since
                                  15
                                       the underlying lawsuits were settled, this argument contradicts controlling case law. The Ninth
                                  16
                                       Circuit has “consistently held that a dispute between an insurer and its insureds over the duties
                                  17
                                       imposed by an insurance contract satisfies Article III’s case and controversy requirement.” Gov’t
                                  18
                                       Employees Ins. Co. v. Dizol, 133 F.3d 1220, 1223 n.2 (9th Cir. 1998). Second, at this stage, it is
                                  19
                                       irrelevant whether the City’s request for declaratory relief is duplicative of its breach of contract
                                  20
                                       claim. The Declaratory Judgments Act specifically provides that a court may grant declaratory
                                  21
                                       relief “whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). Although
                                  22
                                       Pennsylvania relies on district court cases to argue that declaratory relief duplicative of other
                                  23
                                       claims should be dismissed, see Ellena v. Standard Ins. Co., No. 12-5401 SC, 2013 WL 3200614,
                                  24
                                       at *3 (N.D. Cal. June 24, 2013), the Court instead relies on the text of the statute, which
                                  25
                                       specifically allows a plaintiff to seek declaratory relief regardless of other claims brought.
                                  26
                                       Accordingly, Pennsylvania’s motion to dismiss the City’s first cause of action is DENIED.
                                  27
                                              Second, Pennsylvania argues that the City fails to state a claim for breach of contract for its
                                  28
                                                                                          4
                                   1   second and third causes of action. Mot. at 8–11. California law requires the following elements to

                                   2   state a claim for breach of contract: “the existence of the contract, performance by or excuse for

                                   3   nonperformance by the plaintiff, breach by the defendant, and damages.” First Comm’l Mortg.

                                   4   Co. v. Reece, 108 Cal. Rptr. 2d 23 (Cal. Ct. App. 2001). “To state a cause of action for breach of

                                   5   contract, it is absolutely essential to plead the terms of the contract either in haec verba or

                                   6   according to legal effect.” Twaite v. Allstate Ins. Co., 264 Cal. Rptr. 598, 605 (Cal. Ct. App.

                                   7   1989). But, this does not require a plaintiff to allege the terms of the contract verbatim or with

                                   8   exacting precision. See James River Ins. Co. v. DCMI, Inc., No. C 11-06345 WHA, 2012 WL

                                   9   2873763, at *3 (N.D. Cal. July 12, 2012). Instead, the Federal Rules “do not require a claimant to

                                  10   set out in detail the facts upon which he bases his claim. To the contrary, all the Rules require is

                                  11   ‘a short and plain statement of the claim’ that will give the defendant fair notice of what the

                                  12   plaintiff’s claim is and the grounds on which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957).
Northern District of California
 United States District Court




                                  13          The City sufficiently stated the terms of the ICSOP policy to put Pennsylvania on notice as

                                  14   to its claim. Specifically, the City identified the policy as “policy No. 4177-8136, which covered

                                  15   the City from 7/01/1977 to 7/01/1978.” FAC ¶ 27. The City also alleged that Pennsylvania

                                  16   insured the City “pursuant to one or more policies of umbrella liability,” with “terms under which

                                  17   ICSOP will pay on behalf of the City all sums which the City shall become legally obligated to

                                  18   pay as ultimate net loss due to injury or damage of property.” Id. While Pennsylvania argues that

                                  19   the legal effect of the contract is not adequately explained, the City clearly identified the policy, it

                                  20   clearly alleged the provision it believes Pennsylvania breached (“duty to defend,” id.), and it

                                  21   alleged the damages the City now seeks (“expenses in defending and settling the [underlying]

                                  22   Lawsuits,” id. at ¶ 28). This meets the plain requirements of the Federal Rules.2 Tellingly, the

                                  23
                                       2
                                         Pennsylvania also argues that the causes of action should be dismissed because the Amended
                                  24
                                       Complaint fails to provide notice of the policies underlying the excess ICSOP policy. Mot. at 10–
                                  25   11. Because the City alleges it carried an excess policy, which “provide[s] coverage upon
                                       exhaustion of primary coverage,” Pennsylvania argues that the City must detail the first layer of
                                  26   coverage. Id. at 10. Pennsylvania cites no precedent for such a requirement at the pleading stage.
                                       Whether the City can prove that the excess ICSOP policy was triggered by damages in excess of
                                  27   these policies is an issue properly addressed at the dispositive motion stage. At this stage, the
                                       Court must accept as true all factual allegations in the Complaint, and the Court finds that
                                  28
                                       Plaintiffs have sufficiently met the requirements of Rule 8(a).
                                                                                          5
                                   1   remaining Defendant Insurers filed answers to the amended complaint despite a similar level of

                                   2   detail in the City’s allegations. See e.g., Dkt. Nos. 52, 67. Pennsylvania’s motion to dismiss the

                                   3   second and third causes of action is DENIED.

                                   4          B.    Motion for More Definite Statement
                                   5          In the alternative, Pennsylvania moves for a more definite statement under Rule 12(e).

                                   6   Mot. at 12. For the reasons noted above, the Court cannot say “the complaint is so indefinite that

                                   7   the [Pennsylvania] cannot ascertain the nature of the claim being asserted.” Sides, 2017 WL

                                   8   4236960, at *7. The motion for a more definite statement is DENIED.

                                   9   IV.    CONCLUSION
                                  10          Because the City sufficiently states a claim for declaratory relief and breach of contract,

                                  11   the Court DENIES Pennsylvania’s motion to dismiss, or in the alternative, motion for a more

                                  12   definite statement.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 1/13/2020

                                  15                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
